Title: To Thomas Jefferson from Thomas Peerce, 30 June 1801
From: Peerce, Thomas
To: Jefferson, Thomas


               
                  Sir
                  george town june 30th 1801
               
               With reluctance I trouble you with these lines fearing they may be offensive I still flatter my self your honour will not turn them off unnoticed when you hear that general Washington has spoke very favourable to some of my well wishers as well as to my Self tho it was with great persuasion I ever took courage to harbour any such thoughts at which time he promist to be a friend to me at any time I would apply for a place under goverment to get bread for my family which consists at this time of my wife and nine children the eldest not yet twelve years of age and my business which is the Saddling and harness makeing has been very slack for near four years and with dificulty can I feed my family and the time for their education lost waisting induces me to trouble you as it has pleased god to call him away before the removal of the goverment to this place hopeing if there should be any vacancy for a place in any of the apartments such as door keeper or messenger would gladly accept of it any recommen necessary by the respectablest and oldest inhabitants in the place can be had the foundation of these lines came from my fathers will which general Washington has seen where he wild his property to be divided between his children but was over sett by my eldest brother for want of one more witness being two only but hurtfuller to my feelings my father mother and several relations are buryed on the land in the old orchard about two hundread yards north of the presidents house which I have been told Lies in the presidents square and Some day will be removd and no one but my self in many miles perhaps that cares in what manner they are removd perhaps to fill up some valley which has checkt a strong notion I had of removeing to some new country where I might with the blessings of god get bread on better terms than here but still am fearfull that I impose on your honour and hope you will excuse me if it should be the case and would think it a great satisfaction to speak with you and get an answer at what time it suits your honour for me to apply
               and remain your most obedient and very Hmble servant
               
                  
                     Thomas Peerce
                  
               
            